FORD, District Judge.
The Court has considered the matter of procedure to be followed in future cases. In this particular case we entered an order permitting defendants to introduce at this hearing additional testimony. We notice from the record that there has been no subsantial effort to develop defendants’ testimony before the Commissioners. This was probably due to a misunderstanding of the purpose of the Act. Tennessee Valley Authority Act of May 18, 1933, chapter 32, § 25, 48 Stat. 70, 16 U.S.C.A. § 831x.
As we interpret the Act, if is designed to provide a full and complete trial before the Commissioners as to property values, and we think it entirely improper and not in accordance with the spirit of the law for either party to disregard the hearing before the Commissioners by reserving his evidence for a hearing before the Court. That is not the proper procedure.
We have decided that hereafter we shall expect cases to be completely developed before the Commissioners. The Court will not hear additional testimony except upon a showing of facts or circumstances sufficient to justify or excuse the failure to introduce such testimony before the Commissioners.